       Case 2:18-cr-00158-CJB-JVM Document 55 Filed 11/12/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                             CRIMINAL ACTION


 VERSUS                                               NO: 18-158


 BRIDGET LAMBERT                                      SECTION: “J”(1)


                                    ORDER

       Considering the foregoing Consent Motion to Amend Judgment (Rec. Doc.

54),

       IT IS HEREBY ORDERED that the motion is GRANTED, and that in

accordance with USSG 5k2.23, the Court recommends that the BOP adjust the

term for the period of imprisonment already served by Bridget Lambert from June

30, 2016 through August 5, 2019, in the Louisiana Department of Correction,

Tangipahoa Parish, DKT. No#1602073.

       New Orleans, Louisiana this 12th day of November, 2019.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE
